Citation Nr: 0011611	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-20 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the RO's withholding of compensation benefits to 
recover separation pay was proper.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1978 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that in July 1999, the veteran's 
representative, a private attorney, informed the RO that he 
had withdrawn from representation of the veteran.  There is 
no indication that the veteran has appointed or secured 
another representative to assist him in his appeal.  


REMAND

In his substantive appeal, the veteran requested a hearing 
before a member of the Board at the RO.  In a letter dated 
March 22, 2000, the RO notified the veteran that his hearing 
was scheduled for April 13, 2000.  The letter was sent to the 
veteran's last known address of record.   

On March 27, 2000, the RO received a letter signed by the 
veteran on March 23, in which he requested copies of medical 
records.  The return address provided by the veteran was at a 
VA medical center, which was a different address than the 
last known address of record.  

The veteran did not report for the scheduled hearing.  
Because it is unclear whether the veteran in fact received 
notice of the scheduled hearing, the Board must remand the 
matter to the RO so that it may schedule another hearing for 
the veteran.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should again schedule the veteran 
for a hearing before a member of the 
Board at the RO.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


